DETAILED ACTION
This is an office action on the merits in response to the communication filed on 6/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are canceled.  Claims 21-40 are pending and are considered in this office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 21 and 35 are method claims; and claim 28 is a system. Thus, independent claims 21, 28, and 35 are directed to statutory subject matter.  
However, independent claims 21, 28, and 35 are rejected under 35 U.S.C. 101 because the claims recite an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of the independent claims is (claims 21, 28, and 35 being similar in scope):
Claim 21:
receiving a node data set comprising nodes and edges, wherein each edge comprises data indicating a source node address, a target node address, and an edge weight; 
receiving a source value associated with at least one node of the node data set; and 
causing to display, on a graphical user interface (GUI), based on the source value: one or more graphical depictions of nodes of the node data set; one or more graphical depictions of edges of the node data set; and one or more graphical depictions of one or more edge weights associated with one or more of the edges of the node data set.

Claim 28:
a memory storing instructions; and a processor operatively connected to the memory and configured to execute the instructions to perform operations including:
receiving a node data set comprising a plurality of nodes and a plurality of edges, wherein each edge comprises data indicating a source node address, a target node address, and an edge weight;
generating graphical depictions of the plurality of nodes and the plurality of edges; and
displaying via a graphical user interface (GUI), one or more of: the graphical depictions of the plurality of nodes and the plurality of edges; or the edge weight for each edge of the plurality of edges.

Claim 35: 
receiving, by one or more processors, a node data set comprising a plurality of nodes and a plurality of edges; 
generating, by the one or more processors, graphical depictions of the plurality of nodes and the plurality of edges; 
displaying, by the one or more processors, via a graphical user interface (GUI), one or more of: the graphical depictions of the plurality of nodes and the plurality of edges; or an edge weight associated with each edge of the plurality of edges; and
after displaying one or more of the graphical depictions of the plurality of nodes and the plurality of edges or the edge weight for each edge of the plurality of edges, further displaying, via the GUI, a pop-up window, wherein the pop-up window comprises one or more of: a minimum dilution input element; a maximum number of hops input element; or a minimum transfer amount input element.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people  under the Certain methods of organizing human activity, but for the recitation of generic computer components. That is, the drafted process is comparable to social activities, teaching, and following rules or instructions. The abstract idea, recited above, includes collecting node data set and then displaying node data set on a graphical display, which would be equivalent to interaction of the nodes in a social activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, it falls within the Certain Methods of Organizing Human Activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. An individual could mentally or manually accomplish the following steps, in the context of receiving a node data set comprising nodes and edges; receiving a source value associated with at least one node of the node data set.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Examiner notes that receiving a node data set, given broadest reasonable interpretation, is simply the application of collecting node data set to further display additional data, which can performed in a mental mind.) 

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The recited computing elements (claim 21: “GUI”; claim 28: “memory storing instructions”; “processor) are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, since it amounts to no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer, as set forth in MPEP 2106.05(f). 
	The additional, positive elements recite “causing to display, on a graphical user interface (GUI), based on the source value” in claim 21; “generating graphical depictions of the plurality of nodes and the plurality of edges” in claim 28; and displaying, by the one or more processors, via a graphical user interface (GUI), one or more of:…”, which amounts to no more than insignificant extra-solution activity. (See MPEP 2106.05(f), which describes these activities as “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.)     
Accordingly, these additional claim elements, alone and in combination do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner carries over the analysis from Step 2A related to the generic computing elements being no more than a recitation of the words "apply it" (or an equivalent) to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The additional claim elements that represent insignificant extra-solution activity are carried over for further analysis in Step 2B. 
These elements (“receiving”; “generating”; “displaying”), highlighted as insignificant extra-solution activity, have been recognized by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. See MPEP 2106.05(d).
For receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
For generating (i.e. “obtaining”) see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense, i.e. a computer-applied algorithm. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
	Claim 22 is not directed to any additional abstract ideas but are directed to “graphical depiction of a first edge of the node data set comprises an arrow originating from a graphical depiction of a first node of the node data set and terminating at a graphical depiction of a second node of the node data set.”  While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concept at the core of the claimed invention.
Claim 23 is directed to additional abstract ideas of  “the graphical depictions of the first edge, the first node, and/or the second node are selectable by a user”, which narrows the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human; 2) Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People.
Claims 24-27 are not directed to any additional abstract ideas but is directed to “causing to display, on the GUI, one or more of: a legend; a toolbar; a zoom control element; a download graph input element; a download table input element; and a filter input element,” i.e. providing further descriptive limitations of elements, such as describing the nature, structure and/or content. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concept at the core of the claimed invention.
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the applicant’s Specification in para. [0042], [0096].
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The other dependent claims (claims 29-34 and 36-40), which are similar in scope to the dependent claims 22-27, are rejected for the same reason as above.  Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)
In sum, claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24 and 27 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Arora et al. (US20190172067A1; hereinafter: “Arora”), and further in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”).
With respect to claim 21
Chugunov teaches the limitations of:
receiving a node data set comprising nodes and edges, wherein each edge comprises data indicating a source node address, a target node address, and an edge weight (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.)

Chugunov does not explicitly disclose, but Arora teaches:
receiving a source value associated with at least one node of the node data set ([0018], Each transaction data value may be related to a blockchain transaction and include at least a currency amount that is transferred as part of the transaction, a sending address from which the currency is transferred, and a receiving address to which the currency is transferred, as discussed in more detail below; see also [0029], The processing server 102 is specifically configured to identify the wallets being used in a proposed transaction and then identify past blockchain transactions involving those wallets to identify a likelihood of risk based on a plurality of different factors that can be identified from the historical data, without compromising the anonymity granted by using blockchain.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov with the teaching of Arora as they relate to a blockchain transaction system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of generating risk value based on the source value as taught by Arora for the predicated result of improved systems and methods of estimating the risk of transaction.

 Chugunov in view of Arora do not explicitly disclose, but Hunn teaches:
causing to display, on a graphical user interface (GUI), based on the source value: one or more graphical depictions of nodes of the node data set; one or more graphical depictions of edges of the node data set; and one or more graphical depictions of one or more edge weights associated with one or more of the edges of the node data set  ([0222], After execution, objects/nodes are added to either the same graph or another version of the graph. In one implementation, the post-formation versioning may operate on a copy of the graph from the formation stage. The graph may be queried by an API so that data can be displayed via a graphical user interface, command line Interface, or any appropriate manner as shown in FIG. 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov with the teaching of Hunn as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of generating risk value and graphical interface as taught by Hunn for the predicated result of improved systems and methods for calculating transaction risk and display the risk value.

With respect to claim 22
The combination of Chugunov, Arora, and Hunn teaches the limitation of claim 21.  Chugunov teaches: a graphical depiction of a first edge of the node data set comprises an arrow originating from a graphical depiction of a first node of the node data set and terminating at a graphical depiction of a second node of the node data set (see fig.4 and 5)
wherein: the first node corresponds to a source node address associated with the first edge; the second node corresponds to a target node address associated with the first edge (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.);
the graphical depiction of the first node comprises one of a circle, an oval, a square, or a rectangle (see fig.1)


With respect to claim 23
The combination of Chugunov, Arora, and Hunn teaches the limitation of claim 22.  Hunn further teaches:
the graphical depictions of the first edge, the first node, and/or the second node are selectable by a user, wherein selection of the graphical depictions of the first edge, the first node, and/or the second node causes display of additional information on the graphical user interface (see [0219] and figs. 12, 40, and 41)


With respect to claim 24
The combination of Chugunov, Arora, and Hunn teaches the limitation of claim 21.   Hunn further teaches:  
causing to display, on the GUI, one or more of: a legend; a toolbar; a zoom control element; 
a download graph input element; a download table input element; and a filter input element (see [0222]) and fig. 10), 
the one or more graphical depictions of the edges based on one or more of: a time or date associated with each edge of the node data set; one or more source values associated with one or more nodes of the node data set; one or more risk values associated with one or more nodes of the node data set; or one or more edge weights associated with one or more edges of the node data set (see fig. 37.)
wherein the filter input element enables a user to add, remove, or modify one or more graphical depictions of the nodes (see [0219].) 


With respect to claim 27
The combination of Chugunov, Arora, and Hunn teaches the limitation of claim 21.  Hunn further teaches:
causing to display, on the GUI, a new report window comprising one or more of: a report name input element; a source address input element; a minimum dilution input element; and a maximum number of hops input element (see fig.40 and 41)

Claims 25 and 26 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Arora et al. (US20190172067A1; hereinafter: “Arora”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”) in view of Andersen et al. (US20120182865A1; hereinafter: “Andersen”), and further in view of Larson et al. (US10693872B1; hereinafter: “Larson”).

With respect to claim 25
The combination of Chugunov, Arora, and Hunn teaches the limitation of claim 21.  The combination does not explicitly disclose, but Andersen teaches:
displaying via the graphical user interface, a pop-up window, wherein the ([0081], An Origination-Destination Pair (OD pair) defines an ordered pair of nodes (Origin node, Destination node) possibly with administrative groups attributes and/or end-to-end attributes as, e.g., maximum hop count and/or maximum latency. These attributes are sometimes referred to as constraints. The administrative groups determine which links the paths associated with the OD pair are allowed to be used. The end-to-end attributes determine the applicability of a given path to the OD pair.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn/ Arora with the teaching of Andersen as they managing data networks.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of calculating, thresholding and optimizing a graph based on hop counts and dilution value as taught by Andersen for the predicated result of improved systems and methods for using inputs, calculations and thresholds to optimize and update a graph structure.

Chugunov in view of Arora in view of Hunn in view of Andersen do not explicitly disclose, but Larson teaches: A pop-up window (see col.40 ln25-ln29, Any other mechanism may be used to distinguish the incomplete and invalid fields including, for example, bolding text, italicizing text, rendering and displaying popup or overlay GUIs, providing animations, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Andersen/Arora/Hunn with the teaching of Larson as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hunn offers the embodiment of a graphical user interface of using a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a blockchain graphical user interface as disclosed by Hunn to the method of displaying the objects through a popup window as taught by Larson for the predicated result of improved graphical illustration of a blockchain system.

With respect to claim 26
The combination of Chugunov, Arora, Hunn, Andersen, and Larson teaches the limitation of claim 25.  Hunn  further teaches: wherein one or more graphical depictions of nodes of the node data set, the one or more graphical depictions of edges of the node data set, and/or the one or more graphical depictions of one or more edge weights associated with one or more of the edges of the node data set displayed on the GUI may be modified or removed based on a user selection of the minimum dilution input element, the maximum number of hops input element, or the minimum transfer amount input element (see [0219] and figs. 12, 40, and 41)

Claims 28-31 and 34 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”).
With respect to claim 28
Chugunov teaches the limitations of:
a memory storing instructions; and a processor operatively connected to the memory and configured to execute the instructions to perform operations including (see pg.5 ln31- pg.6 ln8):
receiving a node data set comprising a plurality of nodes and a plurality of edges, wherein each edge comprises data indicating a source node address, a target node address, and an edge weight (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.);

Chugunov does not explicitly disclose, but Hunn teaches:
generating graphical depictions of the plurality of nodes and the plurality of edges; and 
displaying via a graphical user interface (GUI), one or more of: the graphical depictions of the plurality of nodes and the plurality of edges; or the edge weight for each edge of the plurality of edges ([0222], After execution, objects/nodes are added to either the same graph or another version of the graph. In one implementation, the post-formation versioning may operate on a copy of the graph from the formation stage. The graph may be queried by an API so that data can be displayed via a graphical user interface, command line Interface, or any appropriate manner as shown in FIG. 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov with the teaching of Hunn as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of generating risk value and graphical interface as taught by Hunn for the predicated result of improved systems and methods for calculating transaction risk and display the risk value.

With respect to claim 29
The combination of Chugunov and Hunn teaches the limitation of claim 28.  Chugunov teaches: a graphical depiction of a first edge of the node data set comprises an arrow originating from a graphical depiction of a first node of the node data set and terminating at a graphical depiction of a second node of the node data set (ssee fig.4 and 5)
wherein: the first node corresponds to a source node address associated with the first edge; the second node corresponds to a target node address associated with the first edge (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.);
the graphical depiction of the first node comprises one of a circle, an oval, a square, or a rectangle (see fig.1)

With respect to claim 30
The combination of Chugunov and Hunn teaches the limitation of claim 29.  Hunn further teaches:
the graphical depictions of the first edge, the first node, and/or the second node are selectable by a user, wherein selection of the graphical depictions of the first edge, the first node, and/or the second node causes display of additional information on the graphical user interface (see [0219] and figs. 12, 40, and 41)

With respect to claim 31
The combination of Chugunov and Hunn teaches the limitation of claim 28.  Hunn further teaches:
causing to display, on the GUI, one or more of: a legend; a toolbar; a zoom control element; a download graph input element; a download table input element; and a filter input element (see [0222]) and fig. 10); 
wherein the filter input element enables a user to filter or modify a visibility of the graphical depictions of the plurality of nodes and the plurality of edges based on one or more of: a time or date associated with each edge of the plurality of edges; a risk value associated with each node of the plurality of nodes; a source value associated with each node of the plurality of nodes; or the edge weight associated with each edge of the plurality of edges (see fig.37 and [0219])

With respect to claim 34
The combination of Chugunov and Hunn teaches the limitation of claim 28.  Hunn further teaches:
causing to display, on the GUI, a new report window comprising one or more of: a report name input element; a source address input element; a minimum dilution input element; and a maximum number of hops input element (see fig.40 and 41.)

Claims 32 and 33 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”) in view of Andersen et al. (US20120182865A1; hereinafter: “Andersen”), and further in view of Larson et al. (US10693872B1; hereinafter: “Larson”).

With respect to claim 32
The combination of Chugunov and Hunn teaches the limitation of claim 28.  The combination does not explicitly disclose, but Andersen teaches
displaying via the graphical user interface, a pop-up window, wherein the ([0081], An Origination-Destination Pair (OD pair) defines an ordered pair of nodes (Origin node, Destination node) possibly with administrative groups attributes and/or end-to-end attributes as, e.g., maximum hop count and/or maximum latency. These attributes are sometimes referred to as constraints. The administrative groups determine which links the paths associated with the OD pair are allowed to be used. The end-to-end attributes determine the applicability of a given path to the OD pair.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn/ Arora with the teaching of Andersen as they managing data networks.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of calculating, thresholding and optimizing a graph based on hop counts and dilution value as taught by Andersen for the predicated result of improved systems and methods for using inputs, calculations and thresholds to optimize and update a graph structure.

Chugunov in view of Hunn in view of Andersen do not explicitly disclose, but Larson teaches: A pop-up window (see col.40 ln25-ln29, Any other mechanism may be used to distinguish the incomplete and invalid fields including, for example, bolding text, italicizing text, rendering and displaying popup or overlay GUIs, providing animations, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Andersen /Hunn with the teaching of Larson as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hunn offers the embodiment of a graphical user interface of using a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a blockchain graphical user interface as disclosed by Hunn to the method of displaying the objects through a popup window as taught by Larson for the predicated result of improved graphical illustration of a blockchain system.


With respect to claim 33
The combination of Chugunov, Hunn, Andersen, and Larson teaches the limitation of claim 32.  Hunn further teaches: wherein one or more graphical depictions of nodes of the node data set, the one or more graphical depictions of edges of the node data set, and/or the one or more graphical depictions of one or more edge weights associated with one or more of the edges of the node data set displayed on the GUI may be modified or removed based on a user selection of the minimum dilution input element, the maximum number of hops input element, or the minimum transfer amount input element (see [0219] and figs. 12, 40, and 41)


Claims 35-40 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”) in view of Andersen et al. (US20120182865A1; hereinafter: “Andersen”), and further in view of Larson et al. (US10693872B1; hereinafter: “Larson”).
With respect to claim 35
Chugunov teaches the limitations of:
receiving, by one or more processors, a node data set comprising a plurality of nodes and a plurality of edges  (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.);

Chugunov does not explicitly disclose, but Hunn teaches:
generating, by the one or more processors, graphical depictions of the plurality of nodes and the plurality of edges; displaying, by the one or more processors, via a graphical user interface (GUI), one or more of: the graphical depictions of the plurality of nodes and the plurality of edges; or an edge weight associated with each edge of the plurality of edges  ([0222], After execution, objects/nodes are added to either the same graph or another version of the graph. In one implementation, the post-formation versioning may operate on a copy of the graph from the formation stage. The graph may be queried by an API so that data can be displayed via a graphical user interface, command line Interface, or any appropriate manner as shown in FIG. 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov with the teaching of Hunn as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of generating risk value and graphical interface as taught by Hunn for the predicated result of improved systems and methods for calculating transaction risk and display the risk value.

Chugunov in view of Hunn do not explicitly disclose, but Andersen teaches:
after displaying one or more of the graphical depictions of the plurality of nodes and the plurality of edges or the edge weight for each edge of the plurality of edges, further displaying, via the GUI, a
wherein the ([0081], An Origination-Destination Pair (OD pair) defines an ordered pair of nodes (Origin node, Destination node) possibly with administrative groups attributes and/or end-to-end attributes as, e.g., maximum hop count and/or maximum latency. These attributes are sometimes referred to as constraints. The administrative groups determine which links the paths associated with the OD pair are allowed to be used. The end-to-end attributes determine the applicability of a given path to the OD pair.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn with the teaching of Andersen as they managing data networks.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of calculating, thresholding and optimizing a graph based on hop counts and dilution value as taught by Andersen for the predicated result of improved systems and methods for using inputs, calculations and thresholds to optimize and update a graph structure.

Chugunov in view of Hunn in view of Andersen do not explicitly disclose, but Larson teaches:
A pop-up window (see col.40 ln25-ln29, Any other mechanism may be used to distinguish the incomplete and invalid fields including, for example, bolding text, italicizing text, rendering and displaying popup or overlay GUIs, providing animations, and/or the like.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Andersen/Hunn with the teaching of Larson as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Hunn offers the embodiment of a graphical user interface of using a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of a blockchain graphical user interface as disclosed by Hunn to the method of displaying the objects through a popup window as taught by Larson for the predicated result of improved graphical illustration of a blockchain system.


With respect to claim 36
The combination of Chugunov, Hunn, Andersen, and Larson teaches the limitation of claim 35.  ?? further teaches: a graphical depiction of a first edge of the node data set comprises an arrow originating from a graphical depiction of a first node of the node data set and terminating at a graphical depiction of a second node of the node data set (see fig.4 and 5), 
wherein: the first node corresponds to a source node address associated with the first edge; the second node corresponds to a target node address associated with the first edge (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also pg.5 ln19-21, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.); and 

the graphical depiction of the first node comprises one of a circle, an oval, a square, or a rectangle (see fig.1).


With respect to claim 37
The combination of Chugunov, Andersen, Hunn, and Larson teaches the limitation of claim 36.  Hunn further teaches: the graphical depictions of the first edge, the first node, and/or the second node are selectable by a user, wherein selection of the graphical depictions of the first edge, the first node, and/or the second node causes display of additional information on the graphical user interface (see [0219] and figs. 12, 40, and 41)

With respect to claim 38
The combination of Chugunov, Andersen, Hunn, and Larson teaches the limitation of claim 35.  Hunn further teaches:
causing to display, on the GUI, one or more of: a legend; a toolbar; a zoom control element; 
a download graph input element; a download table input element; and a filter input element (see [0222]) and fig. 10),
wherein the filter input element enables a user to filter or modify a visibility of the graphical depictions of the plurality of nodes and the plurality of edges based on one or more of: a time or date associated with each edge of the plurality of edges; a risk value associated with each node of the plurality of nodes; a source value associated with each node of the plurality of nodes; or the edge weight associated with each edge of the plurality of edges (see [0219] and fig.37); 
.

With respect to claim 39
The combination of Chugunov, Andersen, Hunn, and Larson teaches the limitation of claim 35.  Hunn further teaches: wherein one or more graphical depictions of nodes of the node data set, the one or more graphical depictions of edges of the node data set, and/or the one or more graphical depictions of one or more edge weights associated with one or more of the edges of the node data set displayed on the GUI may be modified or removed based on a user selection of the minimum dilution input element, the maximum number of hops input element, or the minimum transfer amount input element (see [0219] and figs. 12, 40, and 41)

With respect to claim 40
The combination of Chugunov, Andersen, Hunn, and Larson teaches the limitation of claim 35.  Hunn further teaches:
causing to display, on the GUI, a new report window comprising one or more of: a report name input element; a source address input element; a minimum dilution input element; and a maximum number of hops input element (see fig.40 and 41)


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           9/22/2022